Title: To George Washington from Major General Philemon Dickinson, 26 August 1777
From: Dickinson, Philemon
To: Washington, George



Middletown [Del.] 10, OClock Tuesday Morng. [26 August 1777]
Sir

I this moment met with the Bearer Mr Hindman, who is just returned from viewing the Enemy; he saw them land, & can give your Excellency a very particular account, for which reason, I have desired him to wait upon you immediately. Mr Hindman thinks, they finished their debarkation last Evening, he saw both Horse & Infantry paraded.
Mr Hindman is an Inhabitant of Maryland, which he left Yesterday, & says, the Militia are in great Confusion for want of some proper Person to head them; having no Orders given them, but from the Lieutenant of the Counties, & those very irregular—he is of Opinion, that if your Excellency would appoint some Officer to command them, it would answer a valuable purpose—Gen. Cadwalader resides in Maryland, if your Excellency thinks proper to make that requisition from him, I make no doubt of his Compliance—If your Excellency rather inclines to send down a Continental officer for that purpose, it will answer the End. In great haste, I have the honor to be, Your Excellency’s, most Obt

Philemon Dickinson

